                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JOHN RADOSEVICH,

       Plaintiff,

v.                                                                   No. 19-cv-0585 KWR/SMV

STATE OF NEW MEXICO, SUSANA MARTINEZ,
DAVID JABLONSKI, KARL GIBSON, and
LOUIS E. DEPAULI,

       Defendants.

                       ORDER GRANTING LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915(b)
                      AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 2] and Plaintiff’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 3]. Based on analysis of his Application and the

inmate account statement [Doc. 2], the Court grants Plaintiff leave to proceed under 28 U.S.C. §

1915(a) and (b). Because the Court grants the Application, the filing fee for this civil-rights

Complaint is $350. Pursuant to § 1915(b)(1), Plaintiff is required to make installment payments

until the full amount of the filing fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s

inmate account statement, [Doc. 2] at 3–4, the Court finds that Plaintiff owes an initial partial

payment of $41.33. See 28 U.S.C. § 1915(b)(1) (2018). If Plaintiff fails to make a payment by

the designated deadline or show cause why such payment should be excused, the civil-rights

Complaint may be dismissed without further notice.
       IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 2] and Plaintiff’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 3] are GRANTED;

       IT IS FURTHER ORDERED that, no later than February 12, 2020, Plaintiff send to the

Clerk an initial partial payment of $41.33 or show cause why payment should be excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this

Order to the check in the $41.33 amount of the initial partial payment; and

       IT IS FINALLY ORDERED that, after payment of the $41.33 initial partial fee, Plaintiff

make monthly payments of 20% of the preceding month’s income credited to his account or show

cause why the designated payments should be excused.

       IT IS SO ORDERED.

                                                            _____________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                2
